                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 20-xr-90052-SK-1
                                                        Plaintiff.                           ORDER FOR PRETRIAL
                                   8
                                                                                             PREPARATION FOR CRIMINAL
                                                  v.                                         BENCH TRIAL
                                   9

                                  10     JOSHUA FLORES,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Following the Status Conference held on May 3, 2021, at 11:30 a.m., IT IS HEREBY

                                  14   ORDERED THAT:

                                  15      1. TRIAL DATE

                                  16          a. Bench trial will begin on July 9, 2021, at 9:00 A.M at 450 Golden Gate Avenue, San

                                  17              Francisco, California. The specific courtroom is to be determined.

                                  18          b. The length of trial will not be more than 1 day.

                                  19      2. DISCOVERY

                                  20          Both sides shall comply with the Federal Rules of Criminal Procedure. The United States

                                  21   will comply with all of its discovery obligations.

                                  22      3. PRETRIAL DOCUMENTS

                                  23          No Pretrial Conference will be held unless requested by counsel.

                                  24          14 days before trial, the parties must file and serve any motions in limine. The parties also

                                  25   must exchange exhibits, exhibit lists, and witness lists by this date.

                                  26          7 days before trial, the parties must file and serve any opposition to any motion in limine.

                                  27   There will be no reply briefs. The Court will decide these motions on the papers. In addition, the

                                  28   parties must file pretrial conference statements that comply with Criminal Local Rule 17.1-1(b), and
                                   1   that include the following attachments (separated by tabs): 1) witness lists; 2) exhibit lists that

                                   2   comply with the court’s form (attached) and that include a description and the name of the

                                   3   sponsoring witness; 3) copies of all exhibits to be introduced at trial (may be in a separate volume

                                   4   if necessary); 4) any stipulations; 5) any demonstrative exhibits or summaries to be used at trial; and

                                   5   6) a copy of the formal charging document (generally, the petty-offense citation). The trial memo

                                   6   must describe the charge, the elements, the penalties, any likely controverted points of law, the

                                   7   evidence to be introduced at trial, and any objections to the other party’s evidence. The exhibits

                                   8   must be pre-marked and should be joint to the extent possible; otherwise, the government must

                                   9   number its exhibits, and the defendant must use letters. All documents must be three-hole punched

                                  10   and in a binder to the extent that their volume requires that.

                                  11          The parties must bring a single, joint set of exhibits in one binder to trial.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 3, 2021
                                                                                          ______________________________
                                  14                                                     SALLIE KIM
                                                                                         United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                                               ATTACHMENT EXHIBIT TAG:
                                   1

                                   2   The exhibit tag shall be in the following form:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 3
